ACCEPTED
                                                                            01-14-00914-CV
                                                                 FIRST COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                       7/9/2015 12:37:48 PM
                                                                      CHRISTOPHER PRINE
                                                                                     CLERK

                CASE NO. 01-14-00914-CV

                                                           FILED IN
                                                    1st COURT OF APPEALS
            IN THE COURT OF APPEALS                     HOUSTON, TEXAS
         FOR THE FIRST JUDICIAL DISTRICT            7/9/2015 12:37:48 PM
                HOUSTON, TEXAS                      CHRISTOPHER A. PRINE
                                                            Clerk



                JAY COHEN, APPELLANT
                            VS.
MIDTOWN MANAGEMENT DISTRICT, ET AL., APPELLEES


     On Appeal from the 133rd Judicial District Court of
     Harris County, Texas, Trial Court No. 2013-16814


         NOTICE OF WITHDRAWAL OF
HARRIS COUNTY APPELLEES’ MOTION TO DISMISS


                              LINEBARGER GOGGAN BLAIR
                                    & SAMPSON, LLP
                              4828 Loop Central Drive, Suite 600
                              Houston, Texas 78701
                              (713) 844-3405 direct phone
                              (713) 844-3400 main phone
                              (713) 844-3504 fax
                              Edward J. (Nick) Nicholas
                              State Bar No. 14991350
                              Nick.Nicholas@lgbs.com
                              Anthony W. (Tony) Nims
                              State Bar No. 15031500
                              Tony.Nims@lgbs.com

                              ATTORNEYS FOR HARRIS
                              COUNTY APPELLEES



                             1
                         NOTICE OF WITHDRAWAL


      In light of Appellant’s filed, but rejected, July 9, 2015 letter to the Clerk of

the Court, the Harris County Appellees hereby file this Notice of Withdrawal,

withdrawing their July 9, 2015, Motion to Dismiss.

                               Respectfully submitted,

                               LINEBARGER GOGGAN BLAIR
                                   & SAMPSON, LLP


                               By:
                                     Edward J. (Nick) Nicholas
                                     State Bar No. 14991350
                               4828 Loop Central Drive, Suite 600
                               Houston, Texas 78701
                               (713) 844-3405 direct phone
                               (713) 844-3504 fax
                               Nick.Nicholas@lgbs.com

                               ATTORNEYS FOR HARRIS
                               COUNTY APPELLEES

                          CERTIFICATE OF SERVICE
      I certify that on July 9, 2015, a copy of this Notice of Withdrawal was served

via electronic mail on Mr. George F. May at george@twomeymay.com, and Mr.

Jason L. Bailey at jbailey@pbfcm.com.



                               By:
                                      Edward J. (Nick) Nicholas



                                          2